DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  the spelling of the word “gage” is uncommon and recommended to be changed to “gauge” as is more common in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 12 of the claim on page 4 recites the limitation of “the first coupling spring” which lacks antecedent basis. Page 5, line 5 discloses “a first coupling spring,” however it is unclear if this is the same spring or an additional one. If the spring is the same then the claim should be rearranged (for example by moving the final clause before line 12 of page 4) so that the lack of antecedent basis of the first instance is resolved, if the springs are different then a correction should be made to indicate as much.
Regarding claim 2, the claim recites the limitation that the gyrometer comprises “a said first coupling spring” and a second coupling spring, however it appears as though the first coupling spring is already part of the gyrometer as being disclosed in parent claim 1. Therefore, it is unclear as to whether the first coupling spring is being added a second time to the device.
Regarding claim 3, the claim recites the limitation of “the plane of the substrate” however it is unclear as to which plane this refers to since a substrate could have multiple planes defined on its surfaces.
Regarding claim 9, the claim recites the limitation that the position of the left arm is “determined” such that the masses compensate one another. It is unclear as to what is meant by this limitation and whether the determining has any physical effect on the gyroscope structure, or if it is merely a method step as part of the design.
Regarding claim 11, line 3 of the claim states that the second dual-mass gyrometer comprises “said substrate”  which is previously disclosed in claim 1 as part of the first deal-mass gyrometer. It is unclear if they are essentially sharing a substrate or if the substrate is separate from the dual mass gyrometers.
Regarding claim 12, the claim recites the limitation that the second dual-mass gyrometer is identical to the first dual-mass gyrometer however limitations have been introduced in parent claim 11 which would not be identical to the first dual-mass gyrometer as claimed. Therefore, it is unclear as to how the two gyrometers could be identical and different at the same time.
The claim further recites the limitation that “the left and right arms are identical” however it is unclear as to which arms this refers to since there have been multiple first and second left and right arms disclosed.
Regarding claim 16, the claim refers to the second left and second right inertial masses which were previously disclosed in claim 11. It is therefore unclear if the claim should depend from claim 1 as written or from claim 11 which has antecedent basis.
Regarding claim 17, the term “several as used in the claim is indefinite since it is unclear as to how many would constitute “several.” Additionally, it is unclear as to how the several assemblies would comprise the “said second left and right inertial masses” since there would seemingly only be one of each which could only be associated with a single assembly.
Lines 10 and 11 of the claim refer to the “left arm” and “right arm,” however it is unclear as to which arms this refers to since multiple left and right arms have been disclosed previously.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 19, the claim recites a method wherein the gyrometer is subjected to external vibrations at a frequency of 40 kHz under 10 g, however there is not indication as to how this would be performed and therefore the method is not enabled to one of ordinary skill in the art.

All claims which depend from those above are rejected for the same reasons due to their dependency thereon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited teaches similar systems which comprise elements which have shared features with those claimed but do not explicitly disclose the claimed arrangement of elements or the gyrometer in its entirety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2855